[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO MODIFY #104
(EXEMPTION FROM BANK EXECUTION)
The Court having heard the arguments of the plaintiff and the pro-se defendant, Anthony Macchia, finds that no statutory grounds for an Exemption from a Bank Execution exist to benefit the judgment debtor, and accordingly the Bank Execution shall issue for the sum of $1,523.36.
The defendant, Anthony Macchia (judgment debtor) has raised issues regarding full satisfaction of the debt for a lesser sum, at a date prior to the Default Judgment entered by the Court on June 23, 1999. However, a Motion to Open Judgment has not been CT Page 12996 filed by either defendant. The court has not considered any defenses raised by the defendant to the judgment, and is limiting its decision solely to the issue of whether or not the defendant can avail himself of any exemption from the issuance of a Bank Execution.
Should a Motion to Open Judgment be filed by the defendant within four months succeeding the date on which notice of the judgment was sent to the defendant (Practice Book, § 17-4), then the issue considering the defendant's claim of satisfaction in full of the debt can be addressed, should the judgment be opened.
The Motion to Modify (Exemption from Bank Execution) is hereby denied.
THE COURT
by
ARNOLD, J.